ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination                                                      CLERK'
                                                                                                                SAyQFFICEeU'
                                                                                                                    Lvxcj  :,DI@7
                                                                                                                           uRa vATP'.n11%


                                   U NITED STATES D ISTRICT C O                                        T            JUL92 2219
                                                                 forthe                                         JULIA .D          c R
                                                                                                              BY:                           .
                                                    W esterp DistrictofV irginia                                     E          LER

                                                         LynchburgD ivision

                                                                                                  -
                                                                          èaseNo.    ..   .   .   ..   )S .
                                                                                                          ùV- 0---... .. .
                                                                                     (tobeflledinbytheClerk'
                                                                                                           sO.
                                                                                                             f#CCJ
                    Susan E.M axwell
                           PlaintZls)
 ('
  Jtrïfcthefullnameofeachplaint! whoishling.thlscomplaint.
J-/-f/,cnamesofalltheplaint;
                           @ cannotftinthespaceabove,                     JuryTrial:(checkone) M                    EZ No
pleasewrite ''
             see attached''in thespaceandattach anadditional
pagewiththefulllistofnames)
                             -V-




                    CentraH ealth,Inc.
                      Defendantls)
X rffcthefullnameofeachde# ndantwhoisbeingâ'
                                           ptctf Ifthe
namesofallthedepndantscannothtinthespacetz&ve,please
write 'r
       -
       çecattached''in the spaceand attach an additionalpage
withthefullIistofnames)


                          CO M PLA INT FO R EM PLOY M ENT DISCRIM INA TIO N

1.      ThePartiesto ThisCom plaint
         A.       ThePlaintiffls)
                  Providethe inform ation below foreach plaintiffnam ed in thecomplaint. Attach additionalpagesif
                  needed.
                           Name                                Susan E.M axwell
                           StreetAddress                       207 Kensington Ave
                           Cit.y and County                    Lynchburg
                           StateandZip Code                    Virlinia 24503
                           TelephoneNumber                     434-8145-4473
                           E-mailAddress                       zoomax@ comcast.net                                          '
                                                                                                                            .




        B.        TlteDefendantts)
                  Provide the information below foreach defendantnam ed in the com plaint,whetherthedefendantisan
                  individual,a governm entagency,an organization, ora corporation. Foran individualdefendant,
                  includetheperson'sjobortitle(Ifknown).Attachadditionalpagesifneeded.

           Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 1 of 11 Pageid#: 1 Page1of9
Pr0Se7(Rev.12/16)ComplaintforEmploymentDiscrimination

                  DefendantN o.l
                         N ame
                         Job orTitle (tfknown)
                         StreetAddress
                         City and County
                         State and Zip Code
                         TelephoneN um ber
                         E-m ailA ddress (kfknown)

                  DefendantN o.2
                           Nam e
                           Job orTitle (k
                                        fknown)
                           StreetAddress
                           Cit.yand County
                           State and Zip Code
                           Telephone Number
                           E-m ailAddress (tfknown)

                  DefendantNo.3
                           N ame
                           Job orTitle (Ifknown)
                           StreetA ddress
                           City and Count.y
                              .


                           State and Zip Code
                           TelephoneNumber
                           E-mailAddress(k fknown)

                  DefendantN o.4
                         Name
                           Job orTitle (ifknown?
                           StreetAddress
                           Cityand County
                               .            .


                           Stateand Zip Code
                           TelephoneN umber
                           E-mailAddress(l
                                         fknown)




           Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 2 of 11 Pageid#: 2 Page2of 9
ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination

        C.       PlaceofEm ploym ent

                 Theaddressatwhich lsoughtemploymentorwasemployedbythùdefendantts)is

                          N ame
                          StreetA ddress
                          City and County
                          State andZip Code
                          TelephoneNumber


H.      BasisforJurisdiction

        Thisaction isbroughtfordiscrim ination in em ploym entpursuantto(checkallthatapplyll

               I
               --I          TitleVl1oftheCivilRightsActof1964,ascodified,42U.S.C.jj2000eto2000e-17(race,
                            color.qenderareligion,nationaloriqin).

                            (Note:InordertobringsuitinfederaldistrictcourtunderTitleVILyoumustsrstobtaina
                            NoticeofRighttok
                                           vzfeletterj-om theEqualEmploymentOpportunityCommission.
                                                                                                 )
                            AgeDiscriminationinEmploymentActof1967,ascodified,29U.S.C.jj621to 634.

                            (Note:In ordertobringsuitinfederaldistrictcourtundertheAgeDiscriminationin
                            EmploymentAct,youmusthrsthleachargewiththeEqualEmploymentOpportunit      y
                            Commission.)                    .

                            Am ericansw ith DisabilitiesActof1990,ascoditied,42 U.S.C.jj l2ll2to 121l7.

                            (Note:InordertobringsuitinfederaldistrictcourtundertheAmericanswithDisabilities
                            Act,youmustsrstobtainaNoticeofRighttoSueletterfrom theEqualElnployment
                            Opportunity Commission.
                                                  )                                       '
               EZ           Otherfederallaw (spec? thepderal/tzwz):

                            Relevantstate law (spech ,y'knt
                                                          pwnl-
                                                              .




          Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 3 of 11 Pageid#: 3 Page3of9
ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination


tII.    Statem entofClaim

        W ritea shortand plain statem entofthe claim . Do notmake legalarguments. Stateasbriefly aspossiblethe
        facts show ing thateach plaintiffisentitled to the damagesorotherreliefsought. Statehow each defendantwas
        involved and whateach defendantdid thatcaused the plaintiffharm orviolated theplaintiff's'
                                                                                                 rights,including
        thedatesand placesofthatinvolvem entorconduct. lfmore than oneclaim isasserted,numbereach claim and
        writea shortand plain statementofeach claim in a separateparagraph.Attach additionalpagesifneeded.

                 Thediscrim inatory conductofw hich 1com plain in thisaction includes(checkaIlthatapplyll

                                      Failure to hire m e.
                                      Term ination ofmy em ployment.
                                      Failureto promote me.
                                      Failureto accomm odate my disability.
                                      Unequaltennsand conditionsoflny employment.
                                      Retaliation.
                                  .   Otheracts(specqjbl
                                   (Note:OnlythosegroundsraisedinthechargefledwiththeEqualEmployment
                                  OpportunityCommissionctwobeconsideredbythefederaldistrictcourtunderthe
                                  federalemploymentdiscriminationstatutes)

       B.        k ismybestrecollectionthatthealleged discriminatoryactsoccurredondatets)
                 May21,2018whenIwasterminateè;November2018when1wasnotrehiredfortwojobsthatI
                 interview ed forand wasrecommended butthehiring decisionswereoverruled by Centra'sHum an
                 ResourcesDept.,which untilJune2019 had me on a do notrehire listand hasrefused to eliminatemy
                 negative personnelrecord,Januray 25,2018,when 1wasrequired to providetwo doctor'snotesto return
                 to work on January 26,20l8,and February 1,20l8 when 1w assuspended foraday forquestioning
                 Centra'sEmployee Health Dept.refusing to accepttheirown ER Dept. physician'sreturnto work note
                 and wastold notto reach outto otlzersafter1had filed a com plaintwith Centra'
                                                                                             snon-retaliatory and
                 federally sanctioned compliance hotline.

                 lbelievethatdefendantts)(check0rvz):
                       M        is/arestillcommitlingtheseactsagainstme.
                       I
                       --I      is/arenotstillcommittingtheseactsagainstme.

       D.        Defendantts)discriminatedagainstmebasedonmy (checkallthatappl
                                                                             yandexplainlk
                       Z              race
                        Z             color
                       1-R            gender/sex
                       I--I        religion
                       F-l         nationalorigin
                       E(1            age(
                                         kearoy:frf/,
                                                    ?                (onlywhenassertingaclaim ofagediscrimination.
                                                                                                                 )

          Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 4 of 11 Pageid#: 4 Page4of 9
ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination

                        M          disàbilityorperceiveddisability(jpech disability)
                                    My spousehasEnd StageRenalDisease(ERSD)and
                                    wasfirstseen to havebladdercanceron orabout
                                    Decem ber 17,2017 and which cancerwasfurther
                                    defined in January 2018.

      E.         Thefactsofmy caseare asfollows. Attach additionalpagesifneeded.




           Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 5 of 11 Pageid#: 5 Page5of9
         ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination
    ''
     -                     lworked forCentraforl0yearsw ithotltany disciplinary record andm etmy financialgoalsregularly
.                          billing and collecting forCentra'sBridgesTreatm entCenterand alltheirRivenuontSchoolsandtheir
                           Autism Program bringinginaround$3milliondollarsperm011th.Theclaim resultsfrom adverse
                           employmentactionstaken beginning onem onth aftermy disabled husband,w ho wascovered by
                           M edicareand my health insurancethrough Centra,wasdiagnosed with bladdercancer.M y husband
                           started dialysison a regularbasisin M ay 2013. Priorto thathebecam e i11aftersurgery and suffered
                           acutekidney failure and washospitalized fora significanty period oftim e. During thattime in 2012,m y
                           Centram anagerapproached m eabouthism edicalbillsand how much they m ustbe costing Centra's
                           insurancecompany.Atthattime,my husband wasstillemployed by the Com monwealth and both he
                           and lwere on hishealth insurancethrough hiseluployment,and hewasreceiving M edicare on account
                           ofhisEnd StageRenalDisease(ESRD).lnJuly 2013,myhusbandandIsignedupforCentra' shealth
                           insurancethroughPiedmonthCommunityHealthPlan (PCHP)asmy husbandwasgranted disability
                           retirement,and subsequently determ ined disabled by the SocialSecurity Administration.Centra
                           acquired PCHP in M ay 20l5 afterhaving been partowner. Sometime around early 2016,my Director
                           had astaffmeeting atwhich time and whilestaring directly atme shesaid Centra waslosing money
                           because medicalclaimsexceeded revenuesfortheirnewly boughthealth insurance company reaulting in
                           managem entnotreceiving theirusualbonuses. Shewentto admonish everyoneto only seek medical
                           carewhen absolutely necessary. ln Decem ber2017,my elnployerwasmadeawareofmy husband's
                           cancerdiagnosisafterIalertedthem to my need to missworkto care forhim and my application under
                           theFamilyM edicalLeaveAct(FM LA).Hewasdiagnosedwhilein aCentraownedhospitaland
                           treatedbyaCentraownedMedicalGroujdoctor.Theextentofhiscancerbecameknownaftera
                           January 2018 pathology in a Centra hospltal. In January 2018,Ibecame illatwork.Icalled lny fam ily
                           doctorwho directed me to Centra'sER based on my symptom s.On Janaury 23,2018,lleftwork forthe
                           ER and forthe nextseveralhoursunderwenttesting and'     an evaluation. The Centra ER doctorw rotem e
                           an outofwork noteallow ing m eto retulm to work on January 26,2018. 1advised my m anagerofthis
                           afterlleftthehospital. On January 25,2018,theday before 1wasto return to work lwentto Employee
                           Health to getthem to approve my return to work aslhad been instructed to do afterbeing sren attheir
                           hospital. Atmy visit,1presented theirER doctor'  s note. The receptionisttold m ethatwould notbe
                           enough to return m eto work. Shesaid Centrapolicy would notallow them .to accepttheirER doctor's
                           note. 1wasinstructed to visitmy primary caredoctorora doc in the box foran additionalnote. 1asked
                           to seethe policy thattheirown physicia'n'snotewasnotacceptable. They would notprovide it. 1.
                           explained my prim ary care doctorsent1ne to the ER. 1nonethelessgota notefrom my fam ily doctor's
                           office and faxed itto them. W hen Icalled to confirm itwasreceived,Iwastold to bring them the note.
                           Ididnotsincebetweenfindingaparkingsgotandthewalktotheir'officeatLynchburgGeneral
                           H ospitaiitwould havetaken another30 m lnutes. Aflerm y treatmentatEmployeeHea1th on January
                           25,2018 1called in a complaintto Centra'snon-retaliatoly compliance hotlinecomplaining aboutmy
                           treatmentatthatofficeandtheirfailureto accepttheirown physician'sreturnjoworknoteand requring
                           meto getanothernote from ''a prim ary care doctorordoc in a box''in orderto return to work.
                           Additionally,lsentanemailtoanursewho hadworkedwithEmployeeHealth inthep'kstwhotoldme1
                           could contactherif1everhad any futuredifficulty in returning to work through Employee Health. l
                           also received acallfrom the Centra ER physician w ho had treated m e asking how Iwasfeeling and
                           whethertherew asany issue returning to work.He wasstunned when lrelated whathappened at
                           EmployeeHealth and said he would addressitw ith the Adm inistration attheirnextm eeting. Ishow ed
                           up forworkthe nextm orning. M y managertold meto go to employeehealth before starting w ork. I
                           toldherIhadsubmittedtherequirednotes.Shesaidthey had calledheraskinjmetoreportthere.I
                           drove althe way overthere founding a parking spotand waiked to theiroffice only to betold that.
                                                                                                                         their
                           directorfound the notesand thatIwasOK to returnto work. On January 31,2018,1received an em ail
                           with Centra'sreturn to work policy showing thata phyician'snote wasrequired toreturn to work. She
$                          dsaidthey hadapracticetorequiremoire intheitrdiscretion.OnFebruary 1,2018,lwascalledintoa               .

'
I
                           room with anum berofpeople including my director,an em ployee who had failed to properly prepare a
                           2016 FM LA notice form e,and a human resourcesperson. lwastold 1w asbeing suspended forbeing
                           ''rude and disdainful''atem ployee health and forreaching outto others. lwasnotgiven any details
                           aboutmy alleaged behavior. ldid tellthem lwason FM LA and thatthey were notallowed to retaliate

                    Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 6 of 11 Pageid#: 6 Page6of 9
ProS:7 ComplaintforEmploymentDiscrimination



formy complainttothehotline.Iwastoldtheyweregood attheirjobsandknew whatthey weredoing.
Iwastold any furtherdisciplinary problem would lead to m e being fired. Upon my return to work after
the suspension,Iwastold they were hiring som eoneto work theRivermontSchoolsand thatIw ould be
asked totrain them . The new traineethereaherstarted working.A new director started in M ay 2018.
He also asked m e ttw hatisyotlrhusband's health status. Atthattim e,hisD octortold m e that1
should getm y thingsin orderbecause he believed m y husband would notsurvuive the cancer
stlrgery. W ithin a couple ofweeksm y Directortired m e. On M ay 18,2018,thetraineecam eto
work. Sheimm ediately startedm aking over2 % hoursofloud,disruptive and profanepersonal
callsin ouvsm alloftk e.lsoughtoutm anagementsince1washaving ahard time getting work
done and she had donenowork a11m orning.M anagem entwasnowhereto befound.1returned
to ourofficefinding herstillon personalcalls,1suggested thatsheuseherbreaksand lunch
tim esforpersonalcalls. The trainee then becam e irate started scream ing and clzrsing atm e. 1
remained calm and asked herifhewasstillon probation. Duringheroutbursta co-workercalled
to m ake stlre IwasO K . M y D irectorsubsequently held a m eeting w ith m y m anager,the trainee
andm e.Thetrainee acknowledged making 2 % hoursofpersonalcalls. TheDirectortold m e
thatpersonalc'allswere sacred andthatm ybehaviorwasoutrageousand thatitdid notlook good
form e.Healso com fortedthetraineewho violated Centra'sown policy by excessiveperrsonal
calls,and herbehaviortowardsme. Thenextday atwork,heand HR refused my requestfo              'r
assistalwewhen thetraineesnuck up behind mein oursm alloftk eand scream ed hello in my ear
and taunted m eoverand ovçragain. OnM ay 21,2018theDirectorclaim ed hehad no choicebut
to terminatem e,despitenotfollowing Centra'sown progressive disciplinary thatprovided for
three disciplinary actionsleadingtoterm ination.Iwasasked to leave and retrievem y personal
belongingsthatevening.Asterribleasthatwas,on thetenuination form ,Centra'sHR Dept.
fabricated tw o otherreasonsfortennination. ltstated thatHum an Resoursesçûhad
docum entation ofperform ance m anagem entrelated to Susan'sw orkplace behaviorbeginning
October2017.35 There arenosuch docum entsorcontactIhad with Human Resourcesthen.The
tenuination noticethen lists; ûtoctober- November2017 Susan'sinnapropriatechoicesand
behaviorsaboutodors atw ork.'' The facts aboutodors atw ork involved m y sending m y D irector
an emailaskingthatsomething bedone aboutan employee'shygieneatwork.ldid notname
the em ployee and wanted to discussitw ith m y D irector. She called m e and asked w ho itw as
andthenadded isitK.N.? lreplieditwas.Sheaskedwhetheritwasjustcigarettes1was
sm elling.Itold herno and thatithad a barnyard com ponent. The D irectordid notlike m y
description,butdid thereafterpurchase severalH EPA filtersand placed them around the oftice.
A hum an resolzrcesperson laterm etw ith the w hole unitasthe unitconsistently scored the
absolutelowestin employeresatisfaction sulweys.Duringthem eeting K.N .'sbody odor
becamethesubjectofdiscussion.Oneemployeewholam notawareofbeingdisciplined
described the odorthusly,tGitsm ells like she rolled around in shit.'' The I-lR person docum ented
in herrecom mendationsafterthem eeting thatK.'sbody odorcontinuesto beaproblem and
recomm ended thatsheandherstaffbem oved to anotherlocation.Centraalso allegedthatthere
wasa m eeting between H R and m e on M arch 5,2018 EGrelated to unfairperform ance evaluation
and workplace behaviors''. Thisneverhappened.'' 1received m y perform ance evaluation w hich
rated m eashaving aGssolid perfonnanceD'. ltisalso noted by my m'anagerintheFebruary
evaluation thatEûsusan needs to continue to w ork on hercom m unication and interaction w ithin
herteam .Ihave seen an im provem entin the lastfew w eeks in 2018. 1hope to see Susan
continue this..'' On M arch 1,2018 1received a Recognition forRespectand lntegrity 9om m y
D irector in which she referenced m y husband's health. W hen lw astenuinated lfiled for
unem ploym entand w as denied as Centra alleged 1w as fired form isconduct. Ifiled fora
                                                                             Page6attachmentof9



   Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 7 of 11 Pageid#: 7
ProSe7 ComplaintforEmploymentDiscriminatiqn



hearing. Centra failed to answerthecallfrom thehearing'sofficerwith theVirginia
Em ploym entCom m ission. Thatofficerruled in favorofCentra. lappealed and after a!l
extensive hearing w here m y m anagerand directoras F ellas a Centra HR representativetestitied,
theA ppeals Exam iner senta ruling by m ailthatthe evidencé did notsupporta finding of
m isconductand 1wasawarded lmemploymentbenefits. Dtlringthetestim ony,llearned thatthe
kaineereceived only averbalwarning forherbehvior.Ialso lenrnedthatmy managerwasin
herofficethewholetime ofthe incident. 1also leanzed thatanotheremployeealertedherto the
trainee scream ing and thatshe reftzsed to intelwene.                        '
IappliedfornumerousCentrajobs.Ihadtwointerviewswithpaymentandrefundprocessing
unitswherepeopleknew 1wasarespectfulhardworkingem ployeefrom ourinteractionsin
m nking suremy paymentswereapplied correctly. lbelievethey wanted to hiremebutCentra's
HR Dept.would not. M y hiusband contacted Centra'scom plianceDept. aboutwhathappened
to me and theretaliation formy contacting thecompliancehotline.Hewastold therewouldbe
an investigation and hesentthem num erousdeocum ents.Hisrequestforupdateswereignored.
IcontinuedtolookforworkandinApril2019,lattended aCentrajobfair.1approachedthe
subjectthatmaybe1wasonadonotrehirelist.IwenttotheHR Dept.whereIlearned1wason
such a list.lmetwith ahuman resolzrcesperson who appeared surprisedIwason such a list
given theVirginiuaEmploym entCom mission ruling ofno misconduct.Iwastold ofaprocess
to betaken offthelist.Ifollowed thatprocessandheard nothingback.M y husband wrotea
letterto Centra'snew CEO explaining my situation and alack ofresponse. Ithen received a
responsefrom HR refusingtotakemeoffthedonotrehirelist.iilpart,theyrequiredthat1have
worked elsewhereforone yearbeforeIcouldhavethedo notrehirerem oved.Idid subsequently
receive a callfrom the new CEO who seem ed concerned and said he w ould investigate and get
back withy m e. Instead,1received an emailto setup acallwith aVP frop human resolzrces.
W e spoke w ith her and she did rem ove m e from the do notrehire listin Jtm e 2019,butw ould not
addressm y pasttreatm ent.




                                                                         Page6attachmentof9



  Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 8 of 11 Pageid#: 8
Pr0Se7(Rev..l2/l6)Complai
                        ntf0rEmploymentDiscrimination



                 (Note:Asadditionalsupportforthefactstp.
                                                       fytpl/rclailn,you?ptz.
                                                                            pattachtothiscomplaintacopyof
                 yourchargehledwiththeEqualFz?w/t/-w/?cn/OpportunityCt/?/?ppglD?tor//7cchargehledwiththe
                  relevantstateorcf/y human rightsdivision.)

W . Exhaustion ofFederalAdm inistrativeR em edies

                  ltism y bestrecollection thatltiled a charge with the EqualEm ploym entOpportunity Com mission or
                  my EqualEmployluentOpportunity counselorregarding the defendant'salleged discrim inatpry conduct
                  on (date)

                  FiledwithVa.Dept.ofHumanRightsreceivedonFeb.13,2019.They forwardedtoEEOC 2/28/19.

       B.         TheEqualEmploymentOpportunity Com mission (checkoncl:
                        Z           hasnotissuedaNoticeofRighttoSueletter.
                        Z           issuedaNoticeofRighttoSueletter,whichIreceivedon'ldate) 4/11/2019             .
                                    (Note:Attacha copy oftheNoticeofRighttoSueletterfrom theEqualEmployment
                                    Opportunity Commissiontothiscomplaint.
                                                                         )

                  Only litigantsalleging age discrim ination mustansw ertlzisquestion.

                  Sincefiling my charge ofage discrimination w ith theEqualEmploymentOpportunity Comm ission
                  regarding the defendant'salleged discrim inatory conduct(check ond:

                                    60 daysormore have elapsed.
                                    .



                                    lessthan 60 dayshave elapsed.

V.     Relief

       State briefly and precisely whatdamagesorotherrelieftheplaintiffasksthe courtto order. Do notm ake legal
       arguments. lnclude any basisforclaimingthatthewrongsalleged are continuing atthe presenttime. Includethe
       amountsofany actualdamagesclaimed forthe actsalleged and the basisforthese am ounts. Incl  udeanypunitive
       orexemplary dam agesclaimed,the amounts,and the reasonsyou claim you are entitled to actualorpunltive
       m oney damages.




          Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 9 of 11 Pageid#: 9 Page7of9
ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination

          Irequestan aw ard ofcompensatory dam agesbecause lwasunableto find work tmtilJune 10,20l9.lw as
          making $21.79 perhourandworking4  .0hoursperweekforannualearningsof$45,323.20.Iam requestingback
          payuntilJunel0,2019,Iam bemaking$6.79perhourlessatthisnewjob.Thismeansthisfirstfullyearof
          working,1willearn$14,132.20 less.W ehadtoget1ea1thinsurancethrough COBRA beginninginJune2018and
          itiscostus$1,565.00perm011thbeginningJune2018and$1,682beginning 1/2019,farinexcessof$232.03
          everytwoweeksor$502.8lpermonthlwaspayinjforCentra'shealthinsurance.Thedifferenceinourpayment
          was$1062.10permonth or$7,435.33 in2018,andln2019wepaidanadditional$1,179.19permonthforatotal
          of$7,075.14.IrequestpunitivedamagesalongwiththecompensatorydamagesuptotheIimitallowedby law.l
          worked forCentra Health forten yearsw ithoutany disciplinary actions.Centra'sbehaviorwasoutrageousand
          intentional.lreceivednumerousacoladesformywork andwasresponsibleforbillingand collectingabout$3
          million perm onth.1w astold lw asthe only one in my whole unitconsistently m eeting financialgoals. M y
          husband hasESRD. M y Centra managerapproached me concerned abouthiscoststo theirhealth insuranec
          beforehewaseven on my health insurance policy,and w assubsequently grilled abouthishealth and hounded
          aboutcostsfrom time to tim e. Centraisa Federally Funded medicalnon-protitthatrunsfourhospitals,a
          residentialyouth treatmentcenterthatlbilled and collected for,eleven statewide RivermontSchoolsthatlbilled
          and collected for,severalm edicalcentersin and around Centraland SouthsideV irginiw acardiac center,facilities
          forthe elderly and infirm ,and the Pearson CancerCenter. They know orshould know betterthan to term inatean
          employeebecausetheirspousewascostingtheirinsurancecomganytoomuchmoney.Theydidsoattheworst
          possibletime forus. Hisdoctorhad told me hedid notexpecthlm to survivethe antlcpated surgery to remove his
          bladder,remainingkidney,prostateandurether.Centramadeupreasonstojustifyterminatingme.Theythrm
          putme on ado notrehire listto keep m efrom everplacing m y husband on theirinsurance again. The
          Compliance Office atCentratook no action and neverresponeded to my husband.And by challenging my
      .   requestforunemploymentCentra caused usgreatfinancialhardship.lam seeking thestatutory m axim um .

Vl. Certification and Closing

       UnderFederalRuleofCivilProcedure l1,by signing below,Icertify to thebestofmy know ledge,information,
       andbeliefthatthiscomplaint:(1)isnotbeing presented foran improperpurpose,such astoharass,cause
       unnecessary delay,orneedlessly increasethecostofIitigation;(2)issupportedbyexistinglaw orbya
       nonfrivolousargulnentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
       evidentiay supportor,ifspecificallysoidentified,willlikelyhaveevidentiarysupportafterareasonable
       opportunltyforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirementsofRule 11.


       A.         ForPartiesW ithoutan Attorney

                  lagreeto providethe Clerk'sOfficew ith any changesto my addresswhere case-relat  xed papersmay be
                  served. lunderstandthatmy failureto keep a currentaddresson filew ith the Clerk'sOffice may result
                  in the dism issalofmy case.

                  Date ofsigning:            7/7/2019


                  SignatureofPlaintiff                  '
                                                        jm     '
                  Printed N am eofPlaintiff Susan E.M axwell

          B.      ForAttorneys

                  Date ofsigning'
                                .

           Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19 Page 10 of 11 Pageid#: 10 Pagt8of9
                                                                  $



    ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination



                      Signature ofAttorney
                     Printed N ame ofAttorney
                     BarNum ber
                     Nam eofLaw Firm
                      Street7kddress
                      Stateand Zip Code
                      TelephoneN um ber
                     E-mailAddress




.
            Case 6:19-cv-00044-NKM Document 1 Filed 07/08/19
                                                         -
                                                             Page 11 of 11 Pageid#: 11 Page9of9
